UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1120


VINCENTE JARRETT,

                    Plaintiff - Appellant,

             v.

HAMPTON ROADS SHIPPING ASSOCIATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:16-cv-00601-RGD-RJK)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincente Jarrett, Appellant Pro Se. Dean Taylor Buckius, Jennifer Lynn Eaton,
VANDEVENTER BLACK, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vincente Jarrett appeals the district court’s order granting Hampton Roads

Shipping Association’s motion to dismiss. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Jarrett’s informal

brief does not challenge the basis for the district court’s disposition, Jarrett has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014). Accordingly, we grant Jarrett leave to proceed informa pauperis and affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              2